United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS           July 18, 2003

                        FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                  Clerk


                             No. 02-60616
                           Summary Calendar


                            JAKCOB ELBAZ,

                                                          Petitioner,

                                versus

                JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                          Respondent.

                         --------------------
               Petition for Review of a Decision of the
                     Board of Immigration Appeals
                          BIA No. A70-526-532
                         --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Israeli citizen Jakcob Elbaz petitions for review of the

decision of the Board of Immigration Appeals (“BIA”) summarily

affirming the removal order of the Immigration Judge (“IJ”).

Because the BIA summarily affirmed without opinion, the IJ’s

decision is the final agency determination for our review.            See

Soadjede v. Ashcroft, 324 F.3d 830, 832 (5th Cir. 2003).

     Elbaz raises numerous contentions that were not exhausted in



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
his administrative proceeding.   All of Elbaz’s contentions involve

alleged procedural violations that could have been corrected had

they been brought to the BIA’s attention.     Elbaz was required to

exhaust those contentions before seeking our review.    See Anwar v.

INS, 116 F.3d 140, 144 n.4 (5th Cir. 1997).      We do not address

Elbaz’s unexhausted contentions.

       Elbaz contends that the notice to appear (“NTA”) in his case

violated the Due Process Clause because it did not indicate in what

year it was issued.    One of the copies of the NTA in the record

indicates the year in which it was issued, while the other does

not.   Even if it is assumed that the copy of the NTA sent to Elbaz

was stamped July 15 with no year indicated, Elbaz’s contention that

the NTA violated due process is unavailing.    Elbaz has failed to

show that he was prejudiced by any omission.           See Calderon-

Ontiveros v. INS, 809 F.2d 1050, 1052 (5th Cir. 1986).

       Elbaz contends that he had a valid entry document because he

was given documents allowing for advance parole.         The charges

against Elbaz alleged that he lacked any valid entry document.

Because he was on parole, Elbaz was legally considered to have been

detained at the border and not to have entered the country, though

he was physically present in the United States.     See Gisbert v.

U.S. Attorney Gen., 988 F.2d 1437, 1440 (5th Cir.), amended in

part, 997 F.2d 1122 (5th Cir. 1993).      Pursuant to the relevant

immigration regulations, the service of the documents charging the


                                   2
grounds             for        Elbaz’s       removal         terminated      Elbaz’s      parole

automatically.                     8 C.F.R. § 212.5(e)(2)(i).              The advance parole

documents, which legally did not serve to effect entry to begin

with,        ceased           to    be   valid   for       any   purpose   once   the   charging

documents were served.

          Elbaz argues, for the first time in his reply brief, that his

right to equal protection of the law was violated because he was

treated as an arriving alien.                      Because the argument is raised for

the first time in Elbaz’s reply brief, this court need not consider

it.       See Unida v. Levi Strauss & Co., 986 F.3d 970, 976 n.4 (5th

Cir. 1993).

          PETITION DENIED.




G:\opin-sc\02-60616.opn.wpd                            3